DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 11-12 are objected to because of the following informalities:  1) In Claim 4, “rayon/polyethylene” should be “rayon and polyethylene”, 2) In claim 11, “mirco” should be “micro”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3,5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claim 2, the “lead wire assembly includes at an insulating jacket positioned around a wire core” is unclear and incomplete. What is included “at” the jacket? 
2) Regarding Claim 5, “the material” lacks clear antecedent basis. Which structure of Claim 1 does this refer to? 
3) Regarding Claim 9, “the coating” lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0282188 by Copp-Howland.
Regarding Claim 1, Copp-Howland discloses an electrode assembly capable of intraoperative use (e.g. Fig. 3: the electrode would be capable of use in an intraoperative field, and Copp-Howland meets all the structures recited in the body of the claim, thus it must meet any intended uses or results, including the nominal language of the preamble, else the claims are incomplete for failing to recite aspects essential to the invention) comprising: 
a substrate capable of use as a pledget having a first surface that is hydrophilic (e.g. Fig. 3, title, par. 26: conductive hydrogel polymer layer 36 is hydrophilic and hydrogels can absorb liquids; par. 53: wound treatment electrode for accelerated healing of skin wounds, also capable of drug delivery and forming a sterile seal at needle or cannula entry points); 
a first electrode supported by and positioned within the pledget substrate (e.g. Fig. 3, par. 50: conductive eyelet 35); and 
a lead wire assembly interconnected to the first electrode (e.g. par. 49-50, 53: electrical and mechanical connection to external monitoring EEG/ECG/TENS to the snap connector 34).
Regarding claim 6, Copp-Howland discloses the electrode assembly of claim 1, wherein the material is further a porous material (e.g. par. 26: hydrogels are porous). 
Regarding claim 8, Copp-Howland discloses the electrode assembly of claim 1, wherein the pledget substrate includes a coating (e.g. Fig. 3, par. 45: coating 38 which is silicone coated PET). 
Regarding claim 10, Copp-Howland discloses the electrode assembly of claim 1, further comprising a connector configured to be connected to a nerve monitoring system (e.g. par. 49-50, 53: electrical and mechanical connection to external monitoring EEG/ECG/TENS to the snap connector 34). 
Regarding claim 18, Copp-Howland discloses the electrode assembly of claim 1, wherein the first electrode includes a top, a base and an axle interconnecting the top and base (e.g. Fig. 3: axle 35 connects a top 32/33/34 with a base 36/38).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Copp-Howland, as applied to Claim 1, in view of US 4653501 to Cartmell and US 3750094 to Zenkich.
Regarding Claim 2, Copp-Howland teaches the electrode assembly of claim 1, yet does not explicitly disclose that the lead wire assembly includes at an insulating jacket positioned around a wire core, the first electrode further including an insulating cup interconnecting the first electrode and the insulating jacket. As a matter of interpretation, note that “interconnecting” does not require direct contact. However, it is well known in the art to include insulation jackets in electrode lead wires, and one such example is taught by Cartmell (e.g. 5:13-16). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an insulating jacket in a device according to the teachings of Copp-Howland, as taught by Cartmell, in order to predictably transmit electrode signals between the electrode and the external monitor without the losses, interference, damage and safety issues associated with naked wires. Furthermore, Zenkich teaches an analogous electrode which uses a cup with an insulator to removably connect the lead wire to the electrode (Fig. 3,5, 3:25-30: connector 16 includes plastic plug 60, removably connects the top 36 of the electrode with the lead wire 18, and can be read as a cup, ie. a small open container). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrode cup connector with an insulator to removably connect the electrode stud with the lead wire in a device according to the teachings of Copp-Howland, as taught by Zenkich, in order to predictably connect the electrode with the lead wire, and as Zenkich teaches (1:27-35), this would provide the benefit of “an electrode assembly that may be readily releasably detached without detracting from the good electrical conductivity of the assembly or significantly increasing the complexity of the electrode-connector combination” and that “also permits the electrode portions themselves to be inexpensively made so that they may be disposed of after a single use”. 

	Regarding Claim 3, Copp-Howland as modified in Claim 2, teaches the electrode assembly of claim 2, wherein the insulating cup is configured to rotate about the pledget substrate (Zenkich, 3:55-57).  
	
	Claims 4-5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Copp-Howland, as applied to Claim 1, in view of US 20030088239 by Takaki.
Regarding Claims 4-5, Copp-Howland discloses that the pledget substrate includes a PET blend (par. 45), but does not explicitly disclose a rayon and PET blend or an explicitly lint free material (the specification notes that rayon/PET is considered a lint free material). However, Takaki teaches an analogous electrode device that absorbs skin liquids, and further includes a polyester and cellulose fabric fibers (aka PET and rayon) in the electrode pad substrate (par. 162; Fig. 2: layer 16 is rayon/PET). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate rayon and PET fibers in an electrode according to the teachings of Copp-Howland, as taught by Takaki, as this would only amount to a selection among known electrode materials for skin electrodes, the material is breathable, absorbent and can be used to incorporate conductive means, and the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).
Regarding Claims 9 and 13, Copp-Howland teaches the electrode assembly of claim 1, and further teaches that a first side of the pledget substrate includes a hydrophilic first coating, which includes water, and a binder (e.g. Fig. 3, title, par. 26: conductive hydrogel polymer layer 36 is hydrophilic; par. 35: crosslinking agents) yet does not explicitly disclose that a second side of the pledget substrate includes a hydrophobic coating, or that some coating includes a surfactant. However, Takaki teaches an analogous electrode device that absorbs skin liquids, and further includes a hydrophobic upper layer (e.g. abstract, par. 23-24; par. 109, 127-138 are dedicated to surfactants used in both layers). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hydrophobic layer in an electrode according to the teachings of Copp-Howland, as taught by Takaki, in order to protect the metal portions of the device from corrosion, to remove oily insulating molecules from the hydrogel, and as Takaki suggests in order to enhance the mechanical stability of the substrate (par. 23-24). It would also have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a surfactant to the hydrogel in a device according to the teachings of Copp-Howland, as taught by Takaki, in order to stabilize and control the size of each layer (Takaki, par. 51, 64) and to prevent body fluids from changing the properties of the electrode assembly (par. 128). Furthermore, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).

	Claims 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Copp-Howland, as applied to Claim 1, in view of US 4490005 by Hovey.
	Regarding Claims 7, 15 and 16, Copp-Howland teaches the electrode assembly of claim 1, yet does not explicitly disclose wherein the first electrode is supported by and positioned within the pledget substrate with at least one spacer that allows for the pledget substrate to rotate about the first electrode, the first electrode is supported by and positioned within the pledget substrate with at least one spacer, wherein each spacer includes a retaining structure. However, Hovey teaches an analogous electrode assembly, wherein the male electrode is rotatably supported within the electrode substrate using a spacer and retainer (1:62-65;2:37-42; Fig. 1-2: electrode 14 rotates within retainer and spacer 16, which includes retaining and spacing elements 22/23/26/28/42, and is within the electrode assembly). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to incorporate a male electrode rotatably supported in a receptacle of the electrode assembly that includes retainer and spacer elements in a device according to the teachings of Copp-Howland, as taught by Hovey, as this would only amount to an equivalent mechanism of predictably connecting the electrode to the lead, it would permit movement of the patient and/or the relevant equipment without damage to the skin or disconnection of the electrode, and as Hovey suggests the modification would minimize any abrasive effects on the conductive portions of the electrode (1:62-65).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Copp-Howland, as applied to Claim 1, in view of US 20060258973 by Volt.
	Regarding Claim 11-12, Copp-Howland teaches the electrode assembly of claim 1, yet does not explicitly teach that the pledget substrate includes an array of micro needles. However, Volt teaches an analogous electrode assembly including hydrogel layers, which comprises microneedle electrodes (par. 34, 41, 51, 58; Fig. 3: microneedles 10). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an array of microneedles in a device according to the teachings of Copp-Howland, as taught by Volt, in order to bypass the stratum corneum and its effects in the delivery and receipt of electrical signals, and/or this could be used to deliver drugs to the skin as is suggested by Volt (e.g. par. 58). 

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Copp-Howland, as applied to Claim 1, in view of US 3750094 to Zenkich.
	Regarding Claim 14, Copp-Howland teaches the electrode assembly of claim 1, yet does not explicitly teach wherein the first electrode includes a top having first and second channels; wherein the lead wire assembly is received in the first and second channels. However, Zenkich teaches an analogous electrode which uses a top with an insulator to removably connect the lead wire to the electrode (Fig. 3,5, 3:25-30: connector 16 includes plastic plug 60, removably connects the top 36 of the electrode with the lead wire 18, and can be read as a cup, ie. a small open container). Said top includes a number of channels capable of receiving the lead, and at least two that do receive the lead (e.g. Fig. 3-5: the two channels on the side of parts 40 and 60 that receive the lead 18 in a horizontal direction, as well as the larger respective vertical channels of 40 and 60, which are channels as well, and do receive lead 18 as it goes through the walls of both 40 and 60). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an electrode top connector to removably connect the electrode stud with the lead wire in a device according to the teachings of Copp-Howland, as taught by Zenkich, in order to predictably connect the electrode with the lead wire, and as Zenkich teaches (1:27-35), this would provide the benefit of “an electrode assembly that may be readily releasably detached without detracting from the good electrical conductivity of the assembly or significantly increasing the complexity of the electrode-connector combination” and that “also permits the electrode portions themselves to be inexpensively made so that they may be disposed of after a single use”. The modification would meet the use of multiple channels in the top to receive the lead wire.
	
	Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Copp-Howland, as applied to Claim 1, in view of US 4327737 by Szpur.
	Regarding Claims 17, 19-20, Copp-Howland teaches the electrode assembly of Claim 1, yet does not explicitly disclose, wherein the pledget substrate includes a plurality of perforations, further comprising a second electrode, wherein the pledget substrate includes first and second bodies in contact with each other, wherein the first electrode is positioned within the first body and the second electrode is positioned within the second body; further wherein the first and second bodies are configured to be separable. However, it is well known in the art to mass produce electrodes in long strips that are separable by perforations, and one such example is taught by Szpur (3:40-67 and Fig. 4: electrode strip that is separable via perforations 55). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce electrodes according to the teachings of Copp-Howland in the form of long strips separable via perforations, as taught by Szpur, in order to significantly simplify the manufacturing of electrodes in high volume (3: 57-60).

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792